Title: To James Madison from Louis ([Lewis?] Formon, 24 March 1808
From: Formon, Louis ([Lewis?]
To: Madison, James



Sir,
Point Peter Gpe. 24th. March 1808

My last respects to you, were under date of the 10th. January last, Since which I have been honored with your letter of the 28th. November 1807, covering authenticated documents to prove the citizenship and Identify the person of Samuel Gossage, an American Seaman detained here, on board of the Prison Ship.  Previously to the receipt of that letter, he had been released, on my application, and Sailed for Newyork on board of the Ship Peter, Roberts Master.  I have to inform you that since the carteels between this and the british islands have been again put in activity, a convention has been agreed upon, that accounts Should be respectively Kept for each man’s diet, at So much per diem.  This necessitates from my part, to pay to the treasury, for each man claimed and delivered up, the amount of his account of diet for the time he has been detained.  I Suppose it to be agreeable to your intentions.
James Gallasby, an american Sailor, possessed of a protection Granted on the 28th. day of May 1807, by Wm. Brown esqre. Collector of the district of Missisipi, had been left at the hospital of Point Peter destitute of every Support and assistance: Capn: Chrystie, of the Ship Washington of Newyork, gave him a passage in his vessel, and I granted him a Supply of Cloths according to bills &.
Lewis Harvey, a young man belonging to Newport R. I. was on board of the prison Ship, and having no protection, I was, to j his citizenship, obliged to take the affidavits of all the persons then in this place, belonging to Newport.  I obtained his release, paying the actual customary Charge of the amount of his account of diet: he Sailed for Newport on board the Schooner William & Mary a Linden Master.
On the 7th: February last, arrived here with his crew, Capn. Ths. Tiner, formerly of the Ship Robert Bolton, belonging to Mr Wm. Mien of Savannah Georgia, which vessel, Foundered at sea on the 10th.  in latitude 27.10 Long. 37. on her passage From  to Savannah.  The said master and his men, Fifteen in number, embarked in the longboat, Kept the  For twenty eight days, and on their Landing here Applied to me for a Supply of diet, Cloths &c.  Having verified that they were deprived of every Support, I paid the master the sum of ninety  Dollars, according to receipt.
The embargo laid, in America, on all the ports of the Union, has thrown this island in the most desperate Situation: provisions of all Kinds are absolutely not to be found at any price, while colonial produce lays without Sale.  From what informations, I had from the neighbouring islands, they are all in a like situation.  The surprise of Marie Galante (a dependency of the Guadeloupe Government) by a british Squadron, occasioned a proclamation from the Governor, ordering this island in state of Siege.  A new proclamation has just been issued, to the effect of opening all the small ports of the island to neutral vessels, and declaring, under certain restrictions, all articles of provisions, free of the customary import duty.  I take the liberty to inclose to you, a copy of this last proclmn.
The Ship Northern Liberties, of Newyork, John Clough master, and the Cargo, have been since 3 or 4 months under seisure, and are now under adjudication.  The ground of Such an extraordinary proceeding is this: Capn. John Clough Sailed in August last From Point Peter For Newyork in the Ship Julia Ann, whereof he was then Commander.  A very Strict law prohibits the taking away of any man who is not Furnished with a passport From Government.  The Julia Ann being under Weigh, and in calm, about 6 or 7 miles From the Harbor, a man without being taken notice of, got on board From a Fishing boat, which pulled off immediately: and he declared he was going a passenger in the Vessel.  The Capn. was, it appears, by Forcing circumstances, namely the presence of an english Cruizer which very Soon after, boarded him and ordered him to Antigua, obliged to Keep him.  On his return here in the Ship Northern liberties, the Ship and Cargo have been libelled, and are now condemned, while the Captain is always confined on board the prison Ship.  I have as much as I could do with propriety, applied to Government for his release, but yet without Success: I expect though I Shall get him off.  With a high Consideration, and great respect I remain, Sir Your most respectful obt. Servant

Ls. Formon

